Case 1:21-cv-01907-RBJ Document 1-17 Filed 07/14/21 USDC Colorado Page 1 of 3




                            EXHIBIT I
Case 1:21-cv-01907-RBJ Document 1-17 Filed 07/14/21 USDC Colorado Page 2 of 3



      Community Planning & Permitting
      Courthouse Annex • 2045 13th Street • Boulder, Colorado 80302 • Tel: 303.441.3930
      Mailing Address: P.O. Box 471 • Boulder, Colorado 80306 • www.bouldercounty.org



      June 1, 2021

      To: Denver Water
      From: Summer Frederick, AICP – Planning Division Manager
      Re: Docket SI-20-0003: Gross Reservoir & Dam Expansion

      Per Article 8-508.C.12 of the Boulder County Land Use Code, the Community Planning &
      Permitting (formerly Land Use) staff is charged with reviewing application materials
      required in Article 8-507 for compliance with the Comprehensive Plan, purpose and intent
      of Article 8, criteria found in Article 8-511, sound planning, and comments from referral
      agencies and individuals. Community Planning & Permitting (CP&P) staff appreciates
      Denver Water’s submittal of additional information in the form of a cover letter, the draft
      Quarry Operations and Reclamation Plan, the draft Recreation Management and Monitoring
      Plans, the Tree Removal Plan, the Traffic Management Plan, the 90% road improvement
      drawings, as well as the Visualization graphics, and GRE Special Status Species of Special
      Concern. However, staff finds that the submitted materials again do not adequately address
      comments or provide adequate information as was requested, nor do they provide adequate
      information for staff to complete a thorough and complete review.

      Attached referral agency response letters cite continued concerns related to submitted
      materials and highlight continued gaps in required information. Examples of insufficient
      information include, but are not limited to the lack of:
          x specific haul routes for a significant amount of truck traffic associated with various
             aspects of the proposed work (e.g., routes associated with tree removal work);
          x proposed mitigation measures provided or proposed for anticipated traffic associated
             with future recreation plans;
          x proposed alternate routes for required detours to be put in place during various
             phases of construction;
          x comprehensive viewshed analysis (i.e., comparative visualizations between current
             and proposed dam construction and water levels); and
          x analysis of potential negative impacts of remaining vegetation left after tree removal
             that will decompose after flooding;
      Continuing concerns have been raised related to:
         x lack of proposed concrete measures to be implemented that might reduce the number
             of single-occupancy vehicle trips generated by workforce commuting patterns;
         x lack of re-examination of potential impacts to Preble’s Meadow Jumping Mouse,
             despite Boulder County’s recent captures of Preble’s on the Walker Ranch property;
         x potential future siltation and erosion resulting from proposed quarry operations and
             lack of proposed mitigation measures;
         x minimal commitments related to traffic impacts such as excessive dust and noise;
         x that a significant amount of provided data is anywhere from 20+ to 10 years old; and
         x incomplete and outdated information related to potential and anticipated impacts to
             area groundwater
      Matt Jones County Commissioner   Claire Levy County Commissioner   Marta Loachamin County Commissioner
Case 1:21-cv-01907-RBJ Document 1-17 Filed 07/14/21 USDC Colorado Page 3 of 3




      Under Article 8-508.D. 2.d., the Director must decide whether to base the Community
      Planning & Permitting recommendation on review of the file as it exists, or reject the
      application as a result of the failure to provide information necessary to its proper review.
      Please specify whether Denver Water intends to provide additional materials to address the
      lack of information identified in previous referral agency responses, specified above, and in
      accompanying referral agency responses. If Denver Water indicates it intends to provide
      additional information, staff will continue to consider the application incomplete until such
      time as Denver Water submits additional materials and staff has the opportunity to review
      the materials. If Denver Water indicates that it will not submit additional material, the
      Director will make a final determination about how County staff will proceed under Article
      8-508.D.2.d.
